In re Hess, Gene R. Sr.; Hess, Gene R. Jr.; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Plaque-mines, 25th Judicial District Court, Div. “A”, to the Court of Appeal, Fourth Circuit, No. 89KW-1667.
Denied. Relators’ request for mandamus is moot as the Fourth Circuit Court of Appeal has acted. However, we note that relators use offensive, discourteous and insulting language in referring to the trial judge and the court of appeal in violation of Louisiana Supreme Court Rule 7, § 7. Although we now decline to hold relators, pro se litigants, in contempt of this Court, similar language will cause future pleadings to be rejected without consideration.